Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in an interview with Daniel Ehrlich on 10/27/2021.
	The application has been amended as follows:
 20.	A roll stand for the rolling of rolling stock, comprising: 
at least two chocks; 
at least one roll having a roll barrel and two roll necks, at least one of which is cylindrical in shape, the roll being rotatably mounted with their roll necks in the chocks; 
a cylindrical neck bushing arranged coaxially on the cylindrical roll neck with radial play; wherein the chocks have respective bearing bushings to receive the roll necks of the roll with their respective neck bushings and an annual axial plain bearing arranged axially offset from the neck bushing; 
wherein the neck bushing is mounted in an axially movable manner between a first abutment in the form of the annual axial plain bearing and a second abutment along an axial path a on the cylindrical roll neck. 

22.	The roll stand according to claim 21, wherein the axial plain bearing has an annular base body firmly joined to the chock and a bearing race, which is arranged coaxially to the base body on the side of the base body facing toward the neck bushing and is firmly joined to the base body.
23.	The roll stand according to claim 22, wherein the base body and the bearing race are formed as a single piece. 
24.	The roll stand according to claim 22, wherein the base body comprises at least one lubricant duct and the bearing race comprises at least one through bore – in fluidic communication with the lubricant duct for the supplying of lubricant outside of the annual axial plain bearing to an annular gap between the bearing race and the neck bushing. 
25.	The roll stand according to claim 24, wherein an annular lubricant collection space is formed between the base body and the bearing race. 
26.	The roll stand according to claim 22, wherein the bearing race has a plurality of race segments distributed about its circumference, which protrude in the direction of the neck bushing – with respect to the back side of the bearing race and a radial plane between the base body and the bearing race; 
and the partial surfaces of each of the race segments facing toward the neck bushing are formed plane parallel to the radial plane and/or positively and/or negatively inclined in relation to the radial plane. 
27.	The roll stand according to claim 26, wherein partial surfaces of the race segments are arranged adjacent to each other in the circumferential direction of the bearing race such that 
28.	The roll stand according to claim 24, wherein the through bore is arranged in the bearing race between a partial surface with positive inclination and a partial surface with negatively inclined surface. 
29.	The roll stand according to claim 20, wherein the axial path a is 1 mm ≤ a ≤ 20 mm. 
30.	The roll stand according to claim 20, further comprising: a feather key arranged between the roll neck and the neck bushing in order to prevent a rotary movement of the neck bushing relative to the roll neck. 
31.	The roll stand according to claim 20, wherein the second abutment is formed by a shoulder in the surface of the roll neck. 
32.	The roll stand according to claim 31, wherein an abutment is formed on the inside of the neck bushing to butt against the shoulder in the surface of the roll neck. 
33.	The roll stand according to claim 20, wherein the neck bushing is situated in the axial direction closer to the roll barrel than is the annual axial plain bearing. 
34.	The roll stand according to claim 20, wherein the at least one roll is a backing roll. 
35.	The roll stand according to claim 20, wherein the roll stand comprises two backing rolls and two working rolls rotatably mounted between the backing rolls for the rolling of the rolling stock. 
36.	The roll stand according to claim 35, wherein intermediate rolls are rotatably mounted between the backing and the working rolls. 


Allowable Subject Matter
Claims 20-37 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art Keller et al. (US 9,180,501) teaches a roll stand (100) for the rolling of rolling stock, comprising: 
at least two chocks (50 - interprets one on each side of the roll neck); 
at least one roll having a roll barrel (11) and two roll necks (10), at least one of which is cylindrical in shape (both are cylindrical in order to support rotation of the roll), the roll being rotatably mounted with their roll necks in the chocks; 
a cylindrical neck bushing (20) arranged coaxially on the cylindrical roll neck with radial play (12); wherein the chocks have respective bearing bushings to receive the roll necks of the roll with their respective neck bushings and an annual axial plain bearing (16) arranged axially offset from the neck bushing.
Keller fails to disclose wherein the neck bushing is mounted in an axially movable manner between a first abutment in the form of the annual axial plain bearing and a second abutment along an axial path a on the cylindrical roll neck. Keller teaches away since it teaches a nut 18 and a counter nut 19 to prevent loosening of the bushing. (Col. 4 line 11-14)
Accordingly, neither the prior art nor any combination thereof anticipates nor renders the claimed invention obvious. Accordingly claim 20 is deemed patentable over the prior art of record. Claims 21-37 are allowed as dependent from claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 






/BOBBY YEONJIN KIM/Examiner, Art Unit 3725                                                                                                                                                                                                        
/GREGORY D SWIATOCHA/Primary Examiner, Art Unit 3799